An unpub|ishelll order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT
oF
NEvAoA

(O) l947A *

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

GLENN GALVAN, No. -62814

Appellant, 4
NATIONSTAR MORTGAGE, F a L H 
Respondent. ApR 23 2013

TRAC|E l§.PLINlRAEEMc/;\|O\\LJRT
'oEPuTY cl.em<

ORDER DISMISSING APPEAL

Appellant seeks to challenge a district court order granting a
motion to vacate a default entry made by the clerk. As no statute or court
rule authorizes an appeal from the challenged order, it is not
substantively appealable. See NRAP 3A(b) (listing orders and judgments
from which an appeal may be taken); see also Taylor Constr. Co. v. Hilton
Hotels, 100 NeV. 207, 209, 678 P.Zd 1152, 1153 (1984). As we lack

jurisdiction to consider this appeal, we
ORDER this appeal DISMISSED.

cc: Hon. Brent T. Adams, District Judge
Glenn Galvan
l\/lcCarthy & Holthus, LLP/Las Vegas
Washoe District Court Clerk